TYSON, C. J.
— The bill in this cause seeks the foreclosure of a certain mortgage executed by Dan Peters to M. Marx upon certain described lands. The complainant, by seccessive assignments, became the owner of this mortgage. It is made to appear from the averments of the bill that one Levy executed to Marx a mortgage upon certain described lands, which lands, it is averred, belonged to him, and which he subsequently sold to Peters, and that Peters, recognizing the superior rights of Marx by virtue of the mortgage from Levy, executed the mortgage here sought to be foreclosed. It is also averred that the description of the land in the Peters mortgage was incorrect, and that it was the intention of both Peters and Marx to convey the lands described in the Levy mortgage. It is also shown that *109complainant was the owner of the Levy mortgage by successive assignments.
The bill sought to reform the Peters mortgage, so as to correct the alleged misdescription. On the hearing, however, the relief seeking reformation Avas abandoned, and the chancellor Avas asked only to decree a foreclosure of the Peters mortgage upon the lands as described therein. As the bill contained a general prayer for relief, this he had a right to do. “It it not necessary to a valid decree that the relief should be co-extensive Avith the claim set up in the bill. If the prbof sustain only a part of the claim asserted, and' the proven part fails within the general purvieAV of the averments, and there be no repugnancy between the case made by the proof and the allegatipns and prayer for relief, the complainant may have relief, if there be a prayer to which it can be referred. A general prayer for relief is sufficient.” —Shelby v. Tardy, 84 Ala. 328, 4 South. In short, a complainant in equity may have a decree for partial relief, not variant Avith the allegations and prayer of his bill, although he fails to make out his Avhole case. —Parmer’s Adm’r v. Parmer, 88 Ala. 545, 7 South. 657; Tillman v. Thomas, 87 Ala. 321, 6 South. 151, 13 Am. St. Rep. 42; Joseph v. Decatur L. & I. Co., 102 Ala. 346, 14 South. 739; Romanoff Min, Co. v. Cameron, 137 Ala. 214, 33 South. 864. It follows, therefore, under this principle, that the complainant was not bound to prove those averments of its bill relied on for reformation of the mortgage, and that, in so far as its right to a foreclosure of the mortgage upon the lands described in it was involved, those averments are wholly immaterial, and that failure to make proof of those averments cannot and will not be allowed to defeat the relief granted. They must be regarded as descriptive merely of the cause of action founded upon the right to correct the *110misdescription alleged and sought to be corrected, and not as descriptive of the right to have the mortgage given by Peters foreclosed upon the lands conveyed by it.
At the time of the filing of the bill, Peters, the mortgagor, was dead; so it was exhibited against his widow and children, his next of ldn, and heirs at law. To it, as originally filed, all the appellants here assigning errors appeared by counsel and filed their joint plea, denying the authority of the complainant (a foreign corporation), under its charter powers, to make a loan of money to Marx, and in that way to acquire a right to the mortgage sought to be foreclosure. After an amendment of the bill, filed on the 20th day of November, 1899, showing that the complaining corporation had a known place of business in the state, etc., the plea above referred to was refiled, and, as shown by the note of submission, presented the only issue tendered by the two appellants, Carlisle and Sneed. The other two complaining appellants, Sandy and Silas Peters, alias Gooding, by this plea tendered the same issue, and also additional issues by their joint answer. It was upon the issues thus made by these pleadings that the cause was submitted and tried. There is, therefore, no merit in the point asserted that the cause Avas not at issue when the decree was rendered. This contention is evidently predicated upon a misconception of the record. We do not find that the ownership or the execution of the notes and mortgage sought to be foreclosed was denied in either the plea or ansAver of these appellants. Proof of these facts was, therefore, not required of the complainant. Upon the proof of complainant’s charter authority to loan to Marx the money which this mortgage was transferred to secure, of its known place of business in this state, and of the name of its agent (which was made, and to which no objection is here *111asserted), and npon the introduction of the note and mortgage, the complainant established its right to a foreclosure, which could not be defeated, against complainant’s objection, by the defendants Sandy and Silas Peters showing that they owned a half interest in the lands independent of their father, Dan Peters. They being indispensable parties to the foreclosure of their father’s equity of redemption which descended to them, the complainant could not be required to dismiss its bill as to them, as it would have had the right to do as to a third party, not deriving title from the mortgagor by devolution, setting up a title paramount to that of the mortgagor. The extent of the relief to which they are entitled is to have their independent, distinct title and estate excepted from the operation of the decree, which was done in this case. —Wells Adm’r v. Am. Mortgage Co., 109 Ala. 430, 444, 20 South. 136.
After the final decree was rendered, motions were made for a rehearing. There is nothing in the record to show that they were ever called to the attention of the chancellor, and certainly no ruling upon them is shown. We do not wish to be .understood as intimating, however, that, if the record disclosed the action of the chancellor upon the motions, we would review it. The rule is otherwise. —Brown v. Weaver, 113 Ala. 228, 20 South 964, and cases there cited.
Affirmed.
Haralson, Simpson, and Denson, JJ., concur.